DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,873,483 B2. (see Table below) in view of Grunzke (US 2015/0067292 A1).

U.S. Patent No. 10,873,483 B2 (hereinafter '483 patent)
1. A semiconductor system comprising: 


a first memory device that includes a first memory core configured to store data, a first input/output terminal, and a first circuit configured to calibrate an output impedance at the first input/output terminal; 
a second memory device that includes a second memory core configured to store data, a second input/output terminal connected to the first input/output terminal, and a second circuit configured to calibrate an output impedance at the second input/output terminal; 
a third memory device that includes a third memory core configured to store data, a third input/output terminal connected to the first and second input/output terminals, and a third circuit configured to calibrate an output impedance at the third input/output terminal; a fourth memory device that includes a fourth memory core configured to store data, a fourth input/output terminal connected to the first to third input/output terminals, and a fourth circuit configured to calibrate an output impedance at the fourth input/output terminal; and 63PATENT ATTY DKT NO. TAI/1806USC02 
a controller that includes a fifth input/output terminal connected to the first to fourth input/output terminals and is configured to output from the fifth input/output terminal a calibration command for calibrating an output impedance, wherein after the controller outputs a first calibration command including an address of the first memory device, the first circuit of the first memory device starts a first calibration operation to calibrate the output impedance at the first input/output terminal while issuing a signal indicating that the first memory device is in a busy state, and upon elapse of a first period from when the first calibration operation has started, terminates the first calibration while issuing a signal indicating that the first memory device is in a ready state, after the controller outputs a second calibration command including at least one of addresses of the second to fourth memory devices after the first calibration command is output, the second circuit of the second memory device starts a second calibration operation to calibrate the output impedance at the second input/output terminal while issuing a signal indicating that the second memory device is in the busy state, and upon elapse of a second period from when the second calibration operation has started, terminates the second calibration while issuing a signal indicating that the second memory device is 64PATENT ATTY DKT NO. TAI/1806USC02in the ready state, and the second period is shorter than the first period.

a first chip that includes a first circuit having a first output terminal; and 
a second chip that includes a second circuit having a second output terminal, which is electrically connected to the first output terminal via a first signal line, 



















wherein the first chip: 
upon receipt of a first command, calibrates an output impedance at the first output terminal through a first calibration operation, transmits to the controller a signal indicating that the first chip is in a busy state upon starting the first calibration operation, and transmits to the controller a signal indicating that the first chip is in a ready state upon completion of the first calibration operation, 
the second chip: upon receipt of a second command after the first calibration operation is performed, calibrates an output impedance at the second output terminal through a second calibration operation based on the output impedance at the first output terminal, 


Although the claims at issue are not identical, they are not patentably distinct from each other because:
‘483 patent teaches the first memory device starts a first calibration operation to calibrate the output impedance at the first input/output terminal while issuing a signal indicating that the see the comparison table above).
‘483 patent does not explicitly teach the third and fourth memory devices.
Grunzke teaches a semiconductor system comprising a controller controlling at least four memory devices for impedance adjustment operations (Fig. 1).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Grunzke to the teachings of ‘483 patent as impedance adjustment over a plurality of memory devices using a controller is a typical, well-known in the art to provide/control enough data storage space required by a user (Grunzke, [0007]).
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under non-statutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach or reasonably suggest a system comprising a controller wherein 
after the controller outputs a first calibration command including an address of the first memory device, the first circuit of the first memory device starts a first calibration operation to calibrate the output impedance at the first input/output terminal while issuing a signal indicating 
after the controller outputs a second calibration command including at least one of addresses of the second to fourth memory devices after the first calibration command is output, the second circuit of the second memory device starts a second calibration operation to calibrate the output impedance at the second input/output terminal while issuing a signal indicating that the second memory device is in the busy state, and upon elapse of a second period from when the second calibration operation has started, terminates the second calibration while issuing a signal indicating that the second memory device is 64PATENT ATTY DKT NO. TAI/1806USC02in the ready state, and 
the second period is shorter than the first period, in combination with the other limitations of the claim.
Claims 2-18 are objected to due to their dependencies to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatapudi  (US 2017/0109249 A1) see Figure 4, teaches a plurality of memory devices wherein the first circuit of the first memory device starts a first calibration operation while issuing a signal indicating that the first memory device is in a busy state (Fig. 4, DONE to REQ of next stage) and upon elapse of a first period from when the first calibration operation has started, terminates the first calibration while issuing a signal indicating that the first memory device is in a ready state (Fig. 4, DONE to ACK of previous stage), however does not teach a controller that includes a fifth input/output terminal connected to the first to fourth input/output terminals and is configured to output from the fifth input/output terminal a calibration command including an address of the first memory.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844